Citation Nr: 1513035	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  09-44 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for right knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied claims for a rating in excess of 10 percent for osteoarthritis of the lumbosacral spine, a rating in excess of 10 percent for left knee osteoarthritis, and a rating in excess of 10 percent for right knee osteoarthritis.   The Veteran appealed, and in June 2013, the Board denied all three of the claims.

The Veteran appealed to the United States Court of Appeals for Veterans Claims ("Court").  In November 2014, the Court issued an Order and a Memorandum Decision that vacated the Decision portion of the Board's June 2013 decision, insofar as it denied a rating in excess of 10 percent for right knee osteoarthritis.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset the Board notes that the Court's November 2014 decision makes clear that the issues of a rating in excess of 10 percent for osteoarthritis of the lumbosacral spine, and a rating in excess of 10 percent for left knee osteoarthritis, are no longer in issue.  The Board therefore no longer has jurisdiction over them, and they will not be further discussed.

The Court's November 2014 decision shows that it determined that the Board had not provided sufficient reasons and bases in its analysis of the issue under Diagnostic Code 5258, and that it failed to adequately discuss evidence demonstrating a torn cartilage, and the Veteran's complaints of knee locking and pain.  

The mere passage of time since a VA examination does not, in and of itself, warrant additional development.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Nevertheless, under VA's governing laws and regulations, when available evidence is too old for an adequate evaluation of the Veteran's condition, VA's duty to assist includes providing a new examination.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); Weggenmann v. Brown, 5 Vet. App. 281 (1993). 

The most recent VA progress notes of record are dated in 2008, and there is therefore a substantial likelihood that additional treatment reports exist that may be relevant to the claim.  In addition, the Veteran's most recent VA examination was in March 2008, about seven years ago.  Accordingly, the Veteran should be scheduled for another examination.  Id.

The appellant is notified that it is his responsibility to report for any required examination, and to cooperate in the development of the case, and that the consequences of his failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting that he identify all VA and non-VA private health care providers who have treated him for right knee symptoms after 2008, in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, an attempt should be made to obtain these records. 

2.  After the development requested in the first paragraph of this remand has been completed, schedule the Veteran for an examination of his right knee.  

The claims file must be made available to and thoroughly reviewed by the examiner in connection with the examination, and the examiner must indicate that the claims file has been reviewed in association with the examination. 

The examiner is asked to specifically address the following:

a.  Identify and describe all symptoms and manifestations attributable to the service-connected right knee osteoarthritis.  All necessary diagnostic testing and evaluation should be performed, including testing of the range of motion of the right knee on extension and flexion. 

b.  Indicate whether there is recurrent subluxation or lateral instability of the right knee and, if so, describe its severity. 

c.  Indicate whether there is a dislocated semilunar cartilage, and, if so, describe all related symptoms, to include frequent episodes of "locking," pain, and effusion into the joint.  

d.  Determine whether the right knee exhibits pain or painful motion, weakened movement, premature or excess fatigability, or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional functional loss, including in terms of what effect, if any, this has on the range of motion of the knee, including during times when these symptoms are most problematic ("flare ups") or during prolonged, repetitive, use of the knee.

4.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  

If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2014); see also Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  

The appellant should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




